Citation Nr: 0615858	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-25 627	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to apportionment of the veteran's compensation 
benefits, in excess of $200 a month, effective August 1, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  That decision apportioned $200 of 
the veteran's monthly compensation benefits to his daughter, 
effective August 1, 2003.  The appellant, the mother of the 
veteran's daughter, appealed for a monthly apportionment of 
$300 and an earlier effective date.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1967 to July 1970.  

2.  On May 16, 2006, the Board was notified by the RO that 
the veteran died in March 2006.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, compensation claims do not 
survive the veteran's death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  In Marrero v. Gober, 14 Vet. App. 80, 82 (2000), the 
United States Court of Appeals for Veterans Claims noted that 
a child became ineligible for apportionment of compensation 
at the time of the veteran's death and apportionment issues 
became moot.  Consequently, this appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


